                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY                       Case No. 3:18-cv-00679
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                             Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                                     Securities and Exchange Commission v.
                                                     Arthur Lamar Adams and Madison Timber
               Plaintiff,                            Properties, LLC

       v.                                            Hon. Carlton W. Reeves, District Judge

MICHAEL D. BILLINGS and
MDB GROUP, LLC;
TERRY WAYNE KELLY, JR. and
KELLY MANAGEMENT, LLC;
and WILLIAM B. MCHENRY, JR. and
FIRST SOUTH INVESTMENTS, LLC,

               Defendants.



               AGREED ORDER ON PRELIMINARY INJUNCTION

       Plaintiff Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar

Adams and Madison Timber Properties, LLC (the “Receiver”), has filed a Motion for Preliminary

Injunction against Defendants Michael D. Billings and MDB Group, LLC (sometimes

collectively, “Billings”) and William B. McHenry and First South Investments, LLC (sometimes

collectively, “McHenry”) that seeks to restrain Billings and McHenry from dissipating assets in

their possession that are directly traceable to the Madison Timber Ponzi scheme pending the

litigation of the Receiver’s claims.

       The law governing federal equity receiverships authorizes the relief the Receiver requests.

Janvey v. Alguire, 647 F.3d 585, 594 (5th Cir. 2011). The assets, and assets traceable to assets, that
Billings and McHenry received from Adams and Madison Timber belong to the receivership

estate.

          Accordingly, it is hereby ORDERED:

          1. Michael D. Billings and MDB Group, LLC, individually and collectively, and all
             persons acting in concert with either of them or having knowledge of this Order, shall
             not, directly or indirectly

                 a. transfer, sell, convey, disburse, dispose of, mortgage, encumber, or otherwise
                    transfer any property of any type or description consisting of assets, and assets
                    traceable to assets, that Billings received from Adams and Madison Timber and
                    in which Billings or MDB Group has any legal, equitable, or other interest,
                    including, but not limited to, any stocks, bonds, negotiable instruments,
                    certificates of deposit, notes, cash, personal property, furniture, fixtures or
                    equipment, real estate, other tangible or intangible property of any type, or any
                    inchoate or choate interests; provided, however, that Billings may make cash
                    disbursements up to the maximum amount and in the aggregate of $10,000 per
                    30-day period, with the first 30-day period commencing on the date of this
                    Order;

                 b. incur any indebtedness, confess to judgment, or otherwise acknowledge any
                    obligation, debt, or other liability or obligation; or mortgage, permit a lien
                    upon, or encumber any property of any type or description; provided, however,
                    that Defendants may, together, incur indebtedness in the ordinary course of
                    business up to the maximum amount of $2,500; or

                 c. cause or permit any person acting in concert with Billings or MDB Group, LLC
                    to commit any act or omission prohibited above.

          2. Any balance of the $10,000 that remains unspent at the end of a 30-day period shall roll
             over to the next 30-day period.

          3. At the end of every 30-day period, Billings must provide to the Receiver written
             confirmation of the amount of cash disbursements expended in the previous 30 days.

          4. If Billings encounters an emergency or other exigent situation necessitating the
             expenditure of cash disbursements in excess of $10,000 in a 30-day period, he will
             advise the Receiver of such situation and provide her with documents supporting his
             request for excess expenditure. The Receiver shall have two business days from receipt
             of the supporting documents to respond to Billings’s request. In the event Billings finds
             the Receiver’s response unsatisfactory, he can apply to the Court for relief.
                                                                                                   2
           5. This preliminary injunction will remain in effect until such time that the Court issues an
              order on the Receiver’s Motion for Summary Judgment. 1



           DATED: 11/13/2018                                      s/ Carlton W. Reeves       _
                                                                  UNITED STATES DISTRICT JUDGE




1
    Docket No. 31, Mills v. Billings, et al., No. 3:18-cv-00679 (S.D. Miss.).
                                                                                                      3
